K.K. HALL, Circuit Judge,
concurring in the judgment:
I agree with Judge Sprouse that Smith’s vagueness claim is not procedurally barred. Accordingly, I concur in Part I of his opinion. However, I agree with Judge Wilkins’ analysis and conclusion that giving the instruction was harmless error. I therefore concur in the judgment and in Part III of Judge Wilkins’ opinion.
*983I would affirm the district court’s judgment with respect to the issues that Smith has raised on cross-appeal, based on the reasoning contained in footnote 15 of Part IV of Judge Wilkins’ opinion.
I am authorized to state that Judge Hamilton joins in this opinion.